Name: 80/1088/EEC: Commission Decision of 20 October 1980 authorizing the United Kingdom to extend certain protective measures with regard to fresh bananas originating in certain third countries (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-27

 Avis juridique important|31980D108880/1088/EEC: Commission Decision of 20 October 1980 authorizing the United Kingdom to extend certain protective measures with regard to fresh bananas originating in certain third countries (Only the English text is authentic) Official Journal L 320 , 27/11/1980 P. 0035****( 1 ) OJ NO L 267 , 10 . 10 . 1980 , P . 35 . COMMISSION DECISION OF 20 OCTOBER 1980 AUTHORIZING THE UNITED KINGDOM TO EXTEND CERTAIN PROTECTIVE MEASURES WITH REGARD TO FRESH BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1088/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/949/EEC OF 25 SEPTEMBER 1980 AUTHORIZING THE UNITED KINGDOM TO TAKE INTERIM PROTECTIVE MEASURES WITH REGARD TO FRESH BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES ( 1 ), WHEREAS THE REASONS WHICH JUSTIFIED THE ADOPTION OF SUCH A DECISION STILL EXIST ; WHEREAS IN THESE CIRCUMSTANCES AUTHORIZATION SHOULD BE GIVEN IN ACCORDANCE WITH THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY FOR THE EXTENSION FOR A LIMITED PERIOD OF THE ABOVEMENTIONED MEASURES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS AUTHORIZED TO EXTEND TO 30 NOVEMBER 1980 THE PROTECTIVE MEASURES REFERRED TO IN ARTICLE 1 OF DECISION 80/949/EEC WITH REGARD TO FRESH BANANAS ORIGINATING IN THE THIRD COUNTRIES INDICATED THEREIN . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 20 OCTOBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT